ORDER

PER CURIAM.
Defendant, Jeffrey First, appeals from the judgment entered by the trial court on a jury verdict finding him guilty of one count of murder in the second degree, in violation of Section 565.021 RSMo (2000), one count of assault in the first degree, in violation of Section 565.050.2 RSMo (2000), and two counts of armed criminal action, in violation of Section 571.015 RSMo (2000). The trial court sentenced defendant to twelve years and six months imprisonment on the murder count and ten years imprisonment on the assault count, to be served consecutively, and three years imprisonment on each armed criminal action count, to be served concurrently with each other and the other sentences.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).